

EXECUTION COPY
 
AMENDMENT NO. 3
 
Dated as of March 18, 2011
 
to
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of February 12, 2010
 
     THIS AMENDMENT NO. 3 (“Amendment”) is made as of March 18, 2011 by and
among Photronics, Inc. (the “Company”), the financial institutions listed on the
signature pages hereof and JPMorgan Chase Bank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) and as Collateral Agent (in such
capacity, the “Collateral Agent”), under that certain Amended and Restated
Credit Agreement dated as of February 12, 2010 by and among the Company, the
Lenders and the Administrative Agent (as may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement.
 
     WHEREAS, the Company has requested that the Lenders, the Administrative
Agent and the Collateral Agent agree to certain amendments to the Credit
Agreement;
 
     WHEREAS, the Lenders party hereto, the Administrative Agent and the
Collateral Agent have agreed to such amendments on the terms and conditions set
forth herein;
 
     NOW, THEREFORE, in consideration of the premises set forth above, the terms
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders party hereto, the Administrative Agent and the Collateral Agent have
agreed to enter into this Amendment.
 
     1. Amendments to Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below, the Credit Agreement
is hereby amended as follows:
 
     (a) Section 1.01 of the Credit Agreement is amended to insert the following
new definitions therein in the appropriate alphabetical order as follows:
 
     “Amendment No. 3 Effective Date” means March 18, 2011.
 
     “Permitted Convertible Notes” means any unsecured notes issued by the
Company which may be converted into equity in the Company so long as (i) the
indebtedness thereunder does not mature, and is otherwise not subject to any
mandatory prepayment, redemption or defeasance, in each case prior to the date
that is six (6) months after the Maturity Date and (ii) the terms and conditions
applicable thereto are reasonably satisfactory to the Administrative Agent.
 
     “Permitted Convertible Note Indenture” means the indenture pursuant to
which the Company issues any Permitted Convertible Note, as amended, restated,
supplemented or otherwise modified from time to time, in each case containing
such terms and conditions as are reasonably satisfactory to the Administrative
Agent.
 

--------------------------------------------------------------------------------

 

     (b) The definition of “Aggregate Commitment” appearing in Section 1.01 of
the Credit Agreement is amended to delete the final sentence thereof and to
replace such sentence with the following sentence:
 
     As of the Amendment No. 3 Effective Date, the Aggregate Commitment is
$30,000,000.
 
     (c) The definition of “Applicable Rate” appearing in Section 1.01 of the
Credit Agreement is amended to (i) delete the reference to “Category 4”
appearing in clause (i) thereof and to replace such reference with the reference
“Category 3” and (ii) delete the pricing grid appearing therein and to replace
such pricing grid with the following:
 

  Total Leverage Ratio: Commitment Eurocurrency ABR     Fee Rate Spread Spread  
Category 1: < 1.00 to 1.00 0.35% 2.25% 1.25%   Category 2: > 1.00 to 1.00 0.40%
2.50% 1.50%   but         < 1.50 to 1.00         Category 3: > 1.50 to 1.00
0.45% 2.75% 1.75%


     (d) The definition of “Consolidated EBITDA” appearing in Section 1.01 of
the Credit Agreement is amended to add the phrase “, plus (f) any write-downs,
write-offs, or losses incurred in connection with the repayment of the Existing
Convertible Notes” immediately prior to the phrase “, all as determined on a
consolidated basis” appearing in the first sentence thereof.
 
     (e) The definition of “Maturity Date” appearing in Section 1.01 of the
Credit Agreement is amended to delete the date “February 12, 2013” appearing
therein and to replace such date with the date “April 30, 2015”.
 
     (f) The definition of “Permitted Acquisition” appearing in Section 1.01 of
the Credit Agreement is amended to delete the amount “$15,000,000” appearing
therein and to replace such amount with the amount “$25,000,000”.
 
     (g) Section 1.01 of the Credit Agreement is amended to delete the
definitions of “Expansion Foreign Loans” and “Expansion Loan Amendment”
appearing therein.
 
     (h) Section 2.06(b) of the Credit Agreement is amended to (i) delete clause
(i) thereof in its entirety and (ii) change clauses (ii) and (iii) thereof to
new clauses (i) and (ii) thereof, respectively.
 
     (i) Section 2.20 of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
2
 

--------------------------------------------------------------------------------

 
 
     SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments in minimum increments of $5,000,000 so long as, after
giving effect thereto, the aggregate amount of such increases does not exceed
$20,000,000. The Company may arrange for any such increase to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitment, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Company and the Administrative Agent and (ii)
(x) in the case of an Increasing Lender, the Company and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Company and such Augmenting Lender execute
an agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase) shall be required
for any increase in Commitments pursuant to this Section 2.20. Increases and new
Commitments created pursuant to this Section 2.20 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender) shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a Pro Forma Basis reasonably acceptable to the Administrative Agent) with the
covenants contained in Section 6.11 and (ii) the Administrative Agent shall have
received documents consistent with those delivered on the Effective Date as to
the corporate power and authority of the Borrowers to borrow hereunder after
giving effect to such increase. On the effective date of any increase in the
Commitments, (i) each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and (ii)
the Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the applicable
Borrower, or the Company on behalf of the applicable Borrower, in accordance
with the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time.
 
     (j) Section 5.10 of the Credit Agreement is amended to add the phrase “in
the United States of America and the United Kingdom” immediately following the
phrase “as its principal depository bank” appearing therein.
 
     (k) Section 6.01(b) of the Credit Agreement is amended to add the phrase
“subject to the limitations applicable to Purchase Money Indebtedness set forth
in clause (e) below,” immediately prior to the phrase “Indebtedness existing on
the date hereof” appearing therein.
 
3
 

--------------------------------------------------------------------------------

 

     (l) Section 6.01(e) of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
     (e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (collectively, “Purchase Money Indebtedness”); provided that (i) such
Purchase Money Indebtedness is (or, in the case of any extension renewal or
replacement, was originally) incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate outstanding principal amount of Purchase Money Indebtedness permitted
by this clause (e), when aggregated with the aggregate outstanding principal
amount of Purchase Money Indebtedness permitted under Section 6.01(b) and other
Purchase Money Indebtedness outstanding on the Amendment No. 3 Effective Date,
shall not exceed $75,000,000 at any time outstanding;
 
     (m) Section 6.01 of the Credit Agreement is amended to (i) delete the word
“and” appearing at the end of clause (i) thereof, (ii) delete the period
appearing at the end of clause (j) thereof and to replace such period with “;
and” and (iii) add the following as a new clause (k) thereof:
 
     (k) Indebtedness of the Company under the Permitted Convertible Notes in an
aggregate principal amount not to exceed $150,000,000.
 
     (n) Section 6.04(k) of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
     (k) any other investment (other than acquisitions), loan or advance
(including investments made to meet minimum capital requirements of foreign
jurisdictions) so long as the aggregate amount of all such investments, loans
and advances during any fiscal year of the Company, when aggregated with the
aggregate consideration (including the concurrent repayment or assumption of any
indebtedness and related investments) paid in respect of all Permitted
Acquisitions during such fiscal year of the Company, does not exceed
$25,000,000.
 
     (o) Section 6.06(a) of the Credit Agreement is amended to (i) delete the
amount “$5,000,000” appearing therein and to replace such amount with the amount
“$10,000,000”, (ii) delete the word “and” immediately preceding clause (v)
thereof and replace such word with a comma and (iii) add the following as a new
clause (vi) thereof:
 
     and (vi) the Company may issue Equity Interests in connection with or as
part of the conversion, redemption, retirement, prepayment or cancellation of
the Existing Convertible Notes or the Permitted Convertible Notes
 
     (p) Section 6.06(b) of the Credit Agreement is amended to (i) delete the
word “and” immediately preceding clause (iii) thereof and (ii) add the following
as new clauses (iv) and (v) thereof:
 
4
 

--------------------------------------------------------------------------------

 

     ; (iv) prepayment of the Existing Convertible Notes from the proceeds of
the Permitted Convertible Notes (including premiums and fees associated
therewith); (v) prepayment, purchase, redemption, retirement or other
acquisition of the Permitted Convertible Notes by exchange for or out of the
proceeds received from a substantially concurrent issue of (1) new shares of its
non-mandatorily redeemable Equity Interests pursuant to the conversion terms
described in a Permitted Convertible Note Indenture or (2) Subordinated
Indebtedness or other Permitted Convertible Notes; and (vi) prepayment of the
Nanofab Building Lease and the RBS Asset Finance Lease set forth on Schedule
6.01
 
     (q) Section 6.11(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
     (d) [Intentionally Omitted].
 
     (r) Section 9.02(b) of the Credit Agreement is amended to (i) delete the
phrase “Except as provided in Section 2.20 with respect to an Expansion Loan
Amendment, neither” appearing therein and to replace such phrase with the word
“Neither” and (ii) delete the parenthetical “(it being understood that, solely
with the consent of the parties prescribed by Section 2.20 to be parties to an
Expansion Loan Amendment, Expansion Foreign Loans (as defined in Section 2.20)
may be included in the determination of Required Lenders on substantially the
same basis as the Commitments and the Revolving Loans are included on the
Effective Date)” appearing in clause (v) thereof.
 
     (s) Section 9.02(c) of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
     (c) [Intentionally Omitted].
 
     (t) Each of Schedule 2.01, Exhibit C and Exhibit D to the Credit Agreement
is replaced in its entirety with Schedule 2.01, Exhibit C and Exhibit D attached
hereto, respectively.
 
     2. Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Company, the
Lenders and the Administrative Agent and the Consent and Reaffirmation attached
hereto duly executed by the Subsidiary Guarantors and (ii) such opinions,
instruments and documents as are reasonably requested by the Administrative
Agent, (b) the Company shall have paid to the Administrative Agent, for the
account of each Lender, an amendment fee equal to 0.30% of such Lender’s
Commitment as amended hereby and (c) the Company shall have paid all of the fees
of the Administrative Agent and its affiliates (including, to the extent
invoiced, reasonable attorneys’ fees and expenses of the Administrative Agent)
in connection with this Amendment and the other Loan Documents; provided, that
upon satisfaction of the conditions in this Section 2, this Amendment shall be
held in escrow until released simultaneously with the closing and effectiveness
of the Permitted Convertible Indenture. Notwithstanding the foregoing, if the
closing and effectiveness of the Permitted Convertible Indenture does not occur
on or prior to the date that is 45 days after the date of this Amendment, the
parties hereto agree that this Amendment shall terminate and have no further
effect with respect to the Credit Agreement.
 
     3. Representations and Warranties of the Company and Acknowledgements and
Confirmations. The Company hereby represents and warrants as follows:
 
     (a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Company and are enforceable against
the Company in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
5
 

--------------------------------------------------------------------------------

 

     (b) As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Company set forth in the Credit Agreement,
as amended hereby, are true and correct as of the date hereof.
 
     4. Reference to and Effect on the Credit Agreement.
 
     (a) Upon the effectiveness hereof, each reference to the Credit Agreement
in the Credit Agreement or any other Loan Document shall mean and be a reference
to the Credit Agreement as amended hereby.
 
     (b) Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
 
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.
 
     5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
 
     6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
     7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.
 
[Signature Pages Follow]
 
6
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first above written.
 

 
PHOTRONICS, INC.,
 
as the Company
       
By: 
/s/ Donna M. Bovee
    Name: 
Donna M. Bovee
 
Title:
Vice President, Treasurer

 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Amendment No. 3
Photronics, Inc.
Amended and Restated Credit Agreement dated as of February 12, 2010
 

--------------------------------------------------------------------------------

 


 
JPMORGAN CHASE BANK, N.A., individually as a Lender
 
and as Administrative Agent
 
 
   
By: 
/s/ Kenneth Coons
    Name: 
Kenneth Coons
 
Title:
VP - Senior Underwriterr

 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Amendment No. 3
Photronics, Inc.
Amended and Restated Credit Agreement dated as of February 12, 2010
 

--------------------------------------------------------------------------------

 


 
RBS CITIZENS, NATlONAL ASSOCIATION,
 
as a Lender
 
 
   
By: 
/s/ David M. Nackley
    Name: 
David M. Nackley
 
Title:
Senior Vice President

 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Amendment No. 3
Photronics, Inc.
Amended and Restated Credit Agreement dated as of February 12, 2010
 

--------------------------------------------------------------------------------

 


 
TD BANK, N.A.,
 
as a Lender
 
 
   
By: 
/s/ Stephen B. Francis
    Name: 
Stephen B. Francis
 
Title:
Vice President

 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Amendment No. 3
Photronics, Inc.
Amended and Restated Credit Agreement dated as of February 12, 2010
 

--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION
 
     Each of the undersigned hereby acknowledges receipt of a copy of the
foregoing Amendment No. 3 to the Amended and Restated Credit Agreement dated as
of February 12, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and among Photronics, Inc. (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto (together with
the Company, the “Borrowers”), the financial institutions from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”), which Amendment No. 3 is dated as of March
18, 2011 (the “Amendment”). Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement. Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Subsidiary Guaranty and
any other Loan Document executed by it and acknowledges and agrees that such
agreements and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.
 
Dated: March 18, 2011
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

 

 
ALIGN-RITE, INC.
 
ALIGN-RITE, INTERNATIONAL, INC.
     
 
 
By: 
/s/ Richelle Burr
   
By: 
/s/ Richelle Burr
  Name: 
Richelle Burr
  Name: 
Richelle Burr
Title:
Vice President
 
Title:
Vice President



PHOTRONICS ARIZONA, INC.
 
PHOTRONICS CALIFORNIA, INC.
     
 
 
By: 
/s/ Richelle Burr
   
By: 
/s/ Richelle Burr
  Name: 
Richelle Burr
  Name: 
Richelle Burr
Title:
Vice President
 
Title:
Vice President



PHOTRONICS TEXAS, INC.
 
PHOTRONICS TEXAS ALLEN, INC.
     
 
 
By: 
/s/ Richelle Burr
   
By: 
/s/ Richelle Burr
  Name: 
Richelle Burr
  Name: 
Richelle Burr
Title:
Vice President
 
Title:
Vice President



PHOTRONICS TEXAS I, LLC
 
PHOTRONICS TEXAS I, L.P.
     
By: Photronics Texas, Inc., its Sole Member
 
By: Photronics Texas, Inc., its General Partner
     
 
 
By: 
/s/ Richelle Burr
   
By: 
/s/ Richelle Burr
  Name: 
Richelle Burr
  Name: 
Richelle Burr
Title:
Vice President
 
Title:
Vice President



PHOTRONICS TEXAS II, LLC
 
PHOTRONICS TEXAS II, L.P.
     
By: Photronics Texas Allen, Inc., its Sole Member
 
By: Photronics Texas Allen, Inc., its General Partner
     
 
 
By: 
/s/ Richelle Burr
   
By: 
/s/ Richelle Burr
  Name: 
Richelle Burr
  Name: 
Richelle Burr
Title:
Vice President
 
Title:
Vice President



PHOTRONICS IDAHO, INC.
 
TRIANJA TECHNOLOGIES, INC.
     
 
 
By: 
/s/ Richelle Burr
   
By: 
/s/ Richelle Burr
  Name: 
Richelle Burr
  Name: 
Richelle Burr
Title:
President
 
Title:
Vice President

 
Signature Page to Amendment No. 3
Photronics, Inc.
Amended and Restated Credit Agreement dated as of February 12, 2010


--------------------------------------------------------------------------------